Title: From John Adams to Mercy Otis Warren, 3 January 1775
From: Adams, John
To: Warren, Mercy Otis


     
      Madam
      Braintree Jany 3. 17745
     
     I remember, that Bishop Burnet in a Letter he once wrote to Lady Rachell Russell the virtuous Daughter of the great Southampton, and unfortunate Wife of Lord Russell who died a Martyr to English Liberties, Says “Madam I never attempt to write to you but my Pen conscious of its Inferiority falls out of my Hand.” The polite Prelate did not write to that excellent Lady in so bold a figure with half the sincerity, that I could apply it to myself when writing to Mrs. Warren.
     I will however Strive to grasp, my Pen hard enough, to write one Line in Answer to her kind Billet Deer 30.
     Mr. Adams assures Mrs. Warren, that nothing would have given him greater Pleasure than a Visit to Plymouth at the late anniversary, but it was out of his Power. He thanks Mr. and Mrs. Warren however, most heartily for their very kind and repeated Invitations. He shall think himself happy if he can find an opportunity, before the Month of May to make a Visit to his Friends at Plymouth, but it has been his Misfortune to have been so often and so long absent from home, for these twelve Months past, that he really thinks his Duty to his family oblige him, to leave it as little as possible.
     Mrs. Warren is pleased to mention Mr. Adams’s needfull Application to public, and his close Attention to private Business.” His private Business, Madam, has been totally annihilated, These twelve months past and more, by the inauspicious Course of public Affairs, and he has no kind of Prospect of its ever, coming into Existence again. He has therefore, learnt the important Lesson of Resignation to what he cannot alter, and should be very happy the remainder of his Days, to get his Bread by his Labour and Attention to a Farm. He thinks he could shine as an industrious Farmer, but he is too old to make a Figure in Arms the Profession to which We must for the future perhaps be obliged for our Safety and our Liberty as much as formerly we were to that of the Law. If the Standards should be erected, and A Camp formed, however, ten to one but he flies to it, but whether it will be for shelter, or as a volunteer, Time alone must discover.
     He thanks Mrs. Warren most kindly for her friendly Wishes for his Peace, Health, and Prosperity, and especially, when she wishes that he may return Laden with the Applauses of his Country, but most of all where she wishes he may return with a self approving Mind. Of the last he is Sure, if plain, direct, Simple and sincere Intentions to do what the Cause of Truth Justice, Liberty and Humanity, according to his Conceptions require of him, at whatever Hazard it may be can insure it. And as long as he shall act upon these Principles, he does not doubt of enjoying that sweetest Music to an honest Ear the Approbation of his Country, for this is seldom refused to Integrity of Heart, how inconsiderable soever the Abilities, that direct it. I am Madam, with more Esteem than I have Power in words to expend, your Friend and Sert
     
      Your humbl Sert,
      John Adams
     
    